Name: 1999/278/EC: Council Decision of 9 March 1999 relating to the conclusion of a Protocol adjusting trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements
 Type: Decision
 Subject Matter: trade policy;  European construction;  Europe;  international trade
 Date Published: 1999-04-29

 Avis juridique important|31999D02781999/278/EC: Council Decision of 9 March 1999 relating to the conclusion of a Protocol adjusting trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements Official Journal L 112 , 29/04/1999 P. 0001 - 0002COUNCIL DECISIONof 9 March 1999relating to the conclusion of a Protocol adjusting trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(1999/278/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with the first sentence of Article 228(2) thereof,Having regard to the proposal from the Commission,Whereas the Protocol adjusting trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, should be approved with a view to taking account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements;Whereas the Commission should be authorised to take measures to implement the Protocol, notably with regard to basic and processed agricultural products;Whereas Regulations (EC) No 1595/97(1) and (EC) No 656/98(2) brought forward the implementation of certain provisions of the Protocol relating to basic and processed agricultural products respectively; whereas, therefore, appropriate measures should be taken to ensure a smooth transition between the preferential arrangements applied under those Regulations and those provided for by the Protocol;Whereas the Additional Protocol to the Europe Agreement on trade in textile products between the European Community and the Republic of Bulgaria was last amended by Decision 96/225/EC(3),HAS DECIDED AS FOLLOWS:Article 1The Protocol adjusting trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements is hereby approved on behalf of the Community.The text of the Protocol is attached to this Decision.Article 21. Detailed rules for the application of this Decision shall be adopted by the Commission according to the procedure provided for in Article 23 of Regulation (EEC) No 1766/92(4) or, as appropriate, the relevant provisions of other Regulations on the common organisation of the market, Regulation (EC) No 3448/93(5) or Regulation (EC) No 3066/95(6).2. On this Decision taking effect, any rules adopted by the Commission pursuant to Article 8 of Regulation (EC) No 3066/95 and to Regulation (EC) No 656/98, implementing the concessions covered by the Protocol, shall be deemed to be governed by paragraph 1.Article 3The President of the Council shall, on behalf of the Community, give the notification provided for in Article 6 of the Protocol.Done at Brussels, 9 March 1999.For the CouncilThe PresidentW. RIESTER(1) OJ L 216, 8.8.1997, p. 1.(2) OJ L 90, 25.3.1998, p. 1.(3) OJ L 81, 30.3.1996, p. 310.(4) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 923/96 (OJ L 126, 24.5.1996, p. 37).(5) OJ L 318, 20.12.1993, p. 18.(6) OJ L 328, 30.12.1995, p. 31. Regulation as last amended by Regulation (EC) No 1595/97.